DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perin taken together with Rentschler et al.
Perin (Figs. 1 and 2; page 1, lines 22-47, 62-63, 87-89) discloses a perforated tray column with a plurality of similar trays having an inlet and outlet of each tray being on the same end of the tray and being remotely positioned on the tray from one another.  
Rentschler et al (Figs. 2, 2a, 4; col. 2, lines 8-14, 26-50; col. 3, lines 3-5; col. 9, lines 1-27, 40-58; col. 13, lines 8-12) disclose a tray for use within a mass transfer column including a perforated tray deck (46) having an inlet area immediately below an outlet aperture (78) of a downcomer from the tray above, three vertical baffle walls (50, 52, 54) that extend from the upper surface of the tray deck to the underside of the tray above.  The baffle walls force the liquid flowing across the upper surface of the tray 
Rentschler et al also disclose that the downcomer thereof, is formed from a plurality of assembled pieces (see 76, 80 in Fig. 4), but does not strictly disclose the downcomer being formed by pipe segments, as recited by instant claim 6, nor is the liquid flow rate specifically stated as less than 25 gpm/ft of flow path width, as recited by instant claim 15, or the liquid flow rate being specifically stated as less than 10 gpm/ft of flow path width, as recited by instant claims 16 and 20.  It should be noted that the 
It is also noted that the downcomers of the Rentschler et al reference device have an upper horizontal portion and a lower vertical portion making up the overall downcomer structure (see Fig. 2a).  As such it would have been obvious for an artisan at the time of the filing of the application, to construct the downcomers of Perin, as defined by instant claim 6, from separate horizontal and vertical pipe segments, in view of the multi-piece downcomer teaching of Rentschler et al, since such would be easier and less expensive to assemble than it would be to create the stepped downcomer construction from a single unit of material.  Lastly, with regard to the chosen liquid flow rates across the tray deck, as set forth by instant claims 15, 16, and 20, the Rentschler et al reference clearly teaches flow rates within the realm of those as set forth by the instant claims, albeit without reference to the flow path width across the tray deck.  In any event, it would have been obvious for an artisan at the time of the filing of the application, to optimize the liquid flow rate across the tray deck, as suggested by the combination of Perin and Rentschler et al, relative to the flow path width, in view of Rentschler et al (col. 3, lines 3-5), since such would have been dictated by the relative viscosities and chemical affinity of the materials being contacted within the device.
s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Perin taken together with Rentschler et al as applied to claims 1 and 2 above, and further in view of Alzner et al ‘128.
Perin and Rentschler et al as applied to claims 1 and 2 above substantially disclose applicant’s invention as recited by instant claims 4 and 5, except for the tray decks being equipped with valve means, in particular floating valves.  Both Perin and Rentschler et al teach typical sieve tray decks through which the gaseous component passes through the tray deck through small apertures, the apertures being sized such that liquid will not readily weep through the tray deck apertures at low gas flow rates.
Alzner et al ‘128 (paragraph [0054]) discusses the well known concept of providing perforated contact trays with various exchange elements, such as chimney bells, bubble caps, valves, or sieve holes of a sieve tray, to optimize the efficiency of contact between the phases during operation of the device.  It is also notoriously well known within the art to choose a specific exchange element, such as those listed above, based upon the flow rates, pressures, viscosities and surface tensions of the materials being contacted on the perforated tray decks, the goal to avoid liquid flooding, excessive pressure drop or gas short circuiting with respect to the contact areas of the perforated tray decks.  Wherein Alzner et al ‘128 has equated various exchange elements, such as sieve holes within sieve trays and valves on a valve tray, it would have been obvious for an artisan at the time of the filing of the application, to modify the sieve trays as suggested by the combination of Perin and Rentschler et al, to have larger gas through flow perforations with floating valves therein, in view of Alzner et al ‘128 and the general state of the art, since such would allow for scaling up of the .
6.	Claims 1, 2, 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perin taken together with JP 38-1872.
Perin (Figs. 1 and 2; page 1, lines 22-47, 62-63, 87-89) discloses a perforated tray column with a plurality of similar trays having an inlet and outlet of each tray being on the same end of the tray and being remotely positioned on the tray from one another.  The trays each include three or a greater odd number of parallel, spaced apart baffle walls (B), positioned between the inlet and outlet area to force the liquid to reverse its direction at least three times between the inlet and outlet areas of each tray, to thereby lengthen the flow path and cause it to be a serpentine flow path from the inlet area to the outlet.  Perin also teaches that each of the parallel baffle walls has an end that abuts against one side of the column shell and an opposite end that is spaced a preselected distance from an opposite side of the shell.  The outlet of each tray includes a downcomer that discharges liquid from one tray to the inlet area of the next lower tray in the column.  See Figs. 1 and 2.  Perin fails to disclose that the column is cylindrical, as recited by instant claim 8, and that the downcomers of each tray include an inclined or horizontal portion that causes the discharge outlet to be positioned beneath and in vertical alignment with the inlet area on the tray deck, as required by independent claim 1.  Perin also fails to disclose that the downcomer is formed from pipe segments as 
JP 38-1872 (Fig. 3) discloses a cylindrical mass transfer column with a plurality of perforated trays with downcomers, similar to those of Perin, but wherein the downcomers (21) have an inclined or horizontal portion that causes the discharge outlet to be positioned beneath and in vertical alignment with the inlet area on the tray deck.  The Japanese reference also discloses that the baffle walls, at least one of which the offset downcomer passes through, extend to the underside of the overlying tray (see Fig. 3).  It would have been obvious for an artisan at the time of the filing of the application, to modify the straight downcomers of Perin, to have an inclined or horizontal portion, in view of JP 38-1872, since such would allow for the discharge area to be vertically aligned and beneath the inlet area of the tray, thus allowing all trays to be constructed identically, thereby reducing construction costs.  It would have also been obvious for an artisan at the time of the filing of the application, to construct the offset downcomers of the reference combination from pipe segments, thus simplifying construction and assembly of the device, to form the column of Perin with a cylindrical shell, in view of JP 38-1872, as such is an inherently stronger structure, and to extend baffles of Perin to the bottom of the overlying trays, in view of JP 38-1872, since such would provide a more stable overall structure.
7.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 8-10, 13, and 14, in paragraph 6 above, and further in view of Alzner et al ‘128.

Alzner et al ‘128 (paragraph [0054]) discusses the well known concept of providing perforated contact trays with various exchange elements, such as chimney bells, bubble caps, valves, or sieve holes of a sieve tray, to optimize the efficiency of contact between the phases during operation of the device.  It is also notoriously well known within the art to choose a specific exchange element, such as those listed above, based upon the flow rates, pressures, viscosities and surface tensions of the materials being contacted on the perforated tray decks, the goal to avoid liquid flooding, excessive pressure drop or gas short circuiting with respect to the contact areas of the perforated tray decks.  Wherein Alzner et al ‘128 has equated various exchange elements, such as sieve holes within sieve trays, bubble caps, and valves on a valve tray, it would have been obvious for an artisan at the time of the filing of the application, to modify the perforated trays as suggested by the combination of Perin and JP 38-1872, to have larger gas through flow perforations with floating valves therein, in view of Alzner et al ‘128 and the general state of the art, since such would allow for scaling up of the process of the primary reference combination to accommodate greater volumetric 
Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 2, 4-17, 19, and 20 have been considered but are moot because the new grounds of rejection do not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571 272 1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S.B/3-22-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776